Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 and 57-68 are pending and under examination.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “antenna 36” as described in the specification (Page 4, line 16) nor “example plate cover 270” as described in the specification (Page 9, line 18) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the term “Bluetooth”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 64 is objected to because the claim limitation “each segment is biased to be parallel to another segment along an axis transverse to the longitudinal axis of the string,” contradicts the invention shown in the drawings. The limitation appears to be intended to reflect the orientation shown in Figure 2A, but the limitation does not achieve this structure. For exemplary reasons, if the longitudinal axis of the string is the y-axis, then an axis transverse to the longitudinal axis could mean either the x-axis or z-axis. However, according to Figure 2A, the segments are parallel to each other along the longitudinal axis itself. It is recommended that the applicant amend the claim language to more accurately describe their invention by removing the phrase “an axis transverse to,” to result in a claim stating “each segment is biased to be parallel to another segment along the longitudinal axis of the string,” or something comparable. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The three-prong analysis for “sensor segment” in claims 1 and 57 is as follows:
The use of the nonce term “segment” is interpreted as a generic placeholder for the term “means.”
The term “segment” is modified by the functional language “configured to attach adjacent to a patient's spine,” “comprises at least one sensor for sensing an orientation of the respective sensor segment,” and “configured to communicate with the master segment.”
The generic placeholder, “segment,” is not modified by sufficient structure, material, or acts for performing the claimed function. 
The sensor segment is therefore interpreted to cover the corresponding structure and materials shown by sensor segment 10 in Figures 1-8 and 12; and described in Page 2 line 32- Page 3 line 2; and Page 9, line 14 – Page 10, line 16 of the specification. 
The three-prong analysis for “master segment” in claims 2 and 57 is as follows:
The use of the nonce term “segment” is interpreted as a generic placeholder for the term “means.”
The term “segment” is modified by the functional language “comprising (i) a string interface for communicating with other segments of the string, and (ii) a controller interface for communicating with a controller,” and “configured to send sensor signals obtained from the segments to the controller for determining an orientation of a portion of the spine.”
The generic placeholder, “segment,” is not modified by sufficient structure, material, or acts for performing the claimed function. 
The master segment is therefore interpreted to cover the corresponding structure and materials shown by master segment 20 and “because the master segment 20 comprises sensors 12, 14 and 16 it may also be considered a sensor segment 10,”  in Figures 1-8 and 12; and Page 3, lines 18-22; Page 4, line 12- Page 5, line 1; Page 6, line 31 - Page 7, line 25.
The three-prong analysis for “string interface” in claims 2 and 3 is as follows:
The use of the nonce term “interface” is interpreted as a generic placeholder for the term “means.”
The term “interface” is modified by the functional language “for communicating with other segments of the string,” and “comprises a local network interface for communicating over a physical network connection.”
The generic placeholder, “interface,” is not modified by sufficient structure, material, or acts for performing the claimed function. 
The string interface is therefore interpreted to cover the corresponding structure and materials shown by string interface 24 and 32 in Figures 1 and 12; and described in Page 4, line 15 – Page 5, line 1. 
The three-prong analysis for “controller interface” in claim 2 and 3 is as follows:
The use of the nonce term “interface” is interpreted as a generic placeholder for the term “means.”
The term “interface” is modified by the functional language “for communicating with a controller,” and “comprises a wireless interface for communicating over a wireless network connection.”
The generic placeholder, “interface,” is not modified by sufficient structure, material, or acts for performing the claimed function.
The string interface is therefore interpreted to cover the corresponding structure and materials shown by controller interface 34 in Figures 1 and 12, and described in Page 4, line 28 – Page 5, line 18; and Page 6, line 31 – Page 7, line 25.
The three-prong analysis for “local network interface” in claim 3 is as follows:
The use of the nonce term “interface” is interpreted as a generic placeholder for the term “means.”
The term “interface” is modified by the functional language “for communicating over a physical network connection.”
The generic placeholder, “interface,” is not modified by sufficient structure, material, or acts for performing the claimed function. 
The string interface is therefore interpreted to cover the corresponding structure described in Page 4, line 30 – Page 5, line 9. 
The three-prong analysis for “wireless interface” in claim 3 is as follows:
The use of the nonce term “interface” is interpreted as a generic placeholder for the term “means.”
The term “interface” is modified by the functional language “for communicating over a wireless network connection.”
The generic placeholder, “interface,” is not modified by sufficient structure, material, or acts for performing the claimed function.
The string interface is therefore interpreted to cover the corresponding structure described in Page 4, lines 28 – 30; and Page 5, lines 3-8. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 57, 58, 61, 67, and 68 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arif (US 20160310065 A1), hereinafter referred to as Arif.
Regarding claim 1, Arif teaches “systems and methods for monitoring spinal cord posture in anterior/posterior and lateral directions,” ([0001]). This reads on a spine movement sensing apparatus.
Arif also teaches “a wearable measurement device configured to house a plurality of mechanical assembly segments, wherein each one of the plurality of mechanical assembly segments includes a spherical encoder configured to detect a position parameter and a motion parameter about three mutual orthogonal axes… at least one spherical encoder is configured to map a location of at least one vertebrae of a spinal cord,” ([0006]) and “a spinal cord posture monitoring method may include placing a sensor for each vertebrae of a spinal cord to mimic an alignment of the spinal cord,” ([0009]; Figure 1, bending pattern measurement device 101). This reads on a string of sensor segments, wherein each sensor segment of the string is configured to attach adjacent to a patient's spine; and wherein each sensor segment comprises at least one sensor for sensing an orientation of the respective sensor segment.
Regarding claim 2, Arif teaches a “data collection and transmission module 104 collects, records, and transmits all data related to bending motions of the user,” ([0037]; Figure 1, data collection and transmission module 104) and “Data collection and transmission module assembly 300 includes data processing and transmission processor 302, a power source 304, memory 306, wherein the string comprises a master segment comprising (i) a string interface for communicating with other segments of the string. 
Arif also teaches “the transceiver 324 enables data processing and transmission processor 302 to wirelessly communicate with other components of the spinal cord posture monitoring system 300,” ([0052]; Figure 3, the transceiver 324) and “once data processing and transmission processor 302 collects all sensor data associated with an individual or a group of individuals, such as a single family, or a group of friends all selecting to monitor their posture, or a selected group for a study, or a grouping of dispirit individuals admitted to a health clinic for treatment, etc., the data may be forwarded to mobile device/user interface 332. Mobile device/user interface 332 may process and house a variety of information,” ([0058]; Figure 3, Mobile device/user interface 332). This reads on (ii) a controller interface for communicating with a controller. 
Regarding claim 3, Arif teaches “data from the spherical encoder 202 for each assembly is transmitted to data collection and transmission module 104. The data can be transmitted via wire connection or a wireless connection,” ([0039]). This reads on the string interface comprises a local network interface for communicating over a physical network connection. 
Arif also teaches “once data processing and transmission processor 302 collects all sensor data associated with an individual… the data may be forwarded to mobile device/user interface 332,” ([0058]) and “the transceiver 324 enables data processing and transmission processor 302 to wirelessly communicate with other components of the spinal cord posture monitoring system 300,” ([0052], Fig. 3, transceiver 324, mobile device/user interface 332). This reads on the controller interface comprises a wireless interface for communicating over a wireless network connection.
Regarding claim 57, Arif teaches “data from the spherical encoder 202 for each assembly is transmitted to data collection and transmission module 104. The data can be transmitted via wire connection or a wireless connection,” ([0039], Fig. 3). This reads on each sensor segment is configured to communicate with the master segment. 
Arif also teaches “once data processing and transmission processor 302 collects all sensor data associated with an individual… the data may be forwarded to mobile device/user interface 332,” ([0058]) and “a wearable measurement device configured to house a plurality of mechanical assembly segments, wherein each one of the plurality of mechanical assembly segments includes a spherical encoder configured to detect a position parameter and a motion parameter about three mutual orthogonal axes,” ([0006]). This reads on wherein the master segment is configured to send sensor signals obtained from the segments to the controller for determining an orientation of a portion of the spine. 
Regarding claim 58, Arif teaches “the mechanical assembly segment includes a spherical encoder, a connector link connected to the spherical encoder on one end and to a hollow tube on the opposite end, such that the hollow tube is connected to the connector link on one end,” (Abstract; Fig. 2, tube 201). This reads on the string of segments are coupled via respective mechanical couplings configured to provide a minimum separation between the segments. A minimum separation is a broad limitation and is being interpreted to be covered by a mechanical coupling mechanism that provides some separation 
Regarding claim 61, Arif teaches “a spinal cord posture monitoring method may include placing a sensor for each vertebrae of a spinal cord to mimic an alignment of the spinal cord,” ([0009]). This reads on the neutral position corresponds to a spacing between the vertebrae of a patient's spine. 
Regarding claim 67, Arif teaches “a spherical encoder configured to detect a position parameter and a motion parameter about three mutual orthogonal axes,” ([0006]) and “data collection and transmission module assembly 300 includes… acceleration sensor 312, magnetic field sensor 314, angular momentum sensor 316… position/GPS sensor 322 and transceiver 324,” ([0040]; Fig. 3). This reads on each segment comprises at least two sensors for sensing an orientation of the respective segment, the at least two sensors comprising at least two of a magnetometer, an accelerometer and a gyroscope. 
Regarding claim 68, Arif teaches “a spherical encoder configured to detect a position parameter and a motion parameter about three mutual orthogonal axes… spherical encoder is configured to map a location of at least one vertebrae of a spinal cord” ([0006]). This reads on each segment is configured to produce sensor signals comprising three-dimensional information indicating at least one of the orientation and the location of each respective segment.
Claims 1, 58-60, 62, and 63 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cunningham (US 20110257928 A1), hereinafter referred to as Cunningham.
Regarding claim 1, Cunningham teaches “a sensing device including a sensor,” (Abstract), “a singular vertebra may comprise a body segment, and a portion of the spine including a plurality of vertebrae may comprise another body segment,” ([0051]), and “a joint a spine movement sensing apparatus comprising.
Cunningham also teaches “an intermediate mechanism may be interposed between the triggering mechanism and the sensor,” (Abstract), “an intermediate mechanism may be operatively attached to the second end of the triggering mechanism and configured to be in selective communication with the sensor, such that movement of the moving segment activates the triggering mechanism to provide a force input to the intermediate mechanism,” ([0008]), and “A plurality or combinations of sensing devices may be configured in a covering to measure the movement of a combination of the limbs, segments and joint centers which are in contact with the covering,” ([0031]). This reads on a string of sensor segments.
Cunningham also teaches “the sensing device includes a covering configured to be positioned in contact with a body,” ([0006]) and “a singular vertebra may comprise a body segment, and a portion of the spine including a plurality of vertebrae may comprise another body segment,” ([0051]), and “a joint angle may be defined by the joint center of non-adjacent vertebrae,” ([0053]). This reads on wherein each sensor segment of the string is configured to attach adjacent to a patient's spine.
Cunningham also teaches “A sensing device including a sensor….Movement of the moving segment activates the triggering mechanism to provide a force input to the sensor, actuating the sensor to generate an output defining at least one measurement of the movement. The measurement may be one or more of rotation, translation, velocity, acceleration, and joint angle,” (Abstract). This reads on wherein each sensor segment comprises at least one sensor for sensing an orientation of the respective sensor segment
Regarding claim 58, Cunningham teaches “the triggering mechanism extends from a moving segment to a reference segment and across a joint center located therebetween,” (Abstract; Fig 3A and 3B, triggering mechanism 12; Fig 4C, secondary mechanism 38). This reads on wherein the string of segments are coupled via respective mechanical couplings configured to provide a minimum separation between the segments. A minimum separation is a broad limitation and is being interpreted to be covered by a mechanical coupling mechanism that provides some separation that is the smallest achievable separation given the apparatus. Therefore, the triggering mechanism provides some minimum separation. 
Regarding claim 59, Cunningham teaches the apparatus of claim 58 as discussed above. 
Cunningham teaches “the triggering mechanism extends from a moving segment to a reference segment and across a joint center located therebetween,” (Abstract; Fig 3A and 3B, triggering mechanism 12; Fig 4C, secondary mechanism 38) and “the secondary mechanism 38 may comprise an elastic material, a spring, a spring-like element, or another configuration or material,” ([0066]) which reads on the mechanical coupling is configured to separate the segments at a neutral position and to be compressible from the neutral position to the minimum separation. A spring used as the mechanical coupling would both provide a neutral position where the spring would naturally be at rest, and be compressible from that position. The minimum separation is a broad limitation being taken to mean a minimum separation for a given apparatus, and any apparatus would inherently have to have a minimum separation achievable. 
Regarding claim 60, Cunningham teaches “the triggering mechanism extends from a moving segment to a reference segment and across a joint center located therebetween,” (Abstract; Fig 3A and 3B, triggering mechanism 12; Fig 4C, secondary mechanism 38) and “the wherein the mechanical coupling is configured to be extendible to increase the separation of the segments beyond the neutral position. A spring used as the mechanical coupling would both provide a neutral position where the spring would naturally be at rest, and be extendible from that position. 
Regarding claim 62, Cunningham teaches “the triggering mechanism extends from a moving segment to a reference segment and across a joint center located therebetween,” (Abstract; Fig 3A and 3B, triggering mechanism 12; Fig 4C, secondary mechanism 38). Cunningham teaches alternate embodiments where the spring coefficients of the triggering mechanism may be changed “In a non-limiting example, the secondary mechanism 38 may be configured of a material having a higher spring coefficient than the spring coefficient of the triggering mechanism 12, such that the secondary mechanism 38 will filter and/or isolate the tensile input force of the triggering mechanism 12 until a predetermined threshold is reached. The secondary mechanism 38 may comprise an elastic material, a spring, a spring-like element, or another configuration or material providing the higher spring coefficient,” ([0066]) but this also indicates the option to have the same spring coefficient for each of the triggering mechanisms, therefore producing the same Young’s modulus for all the mechanical coupling elements. This reads on wherein the mechanical coupling between each segment has the same Young's modulus. 
Regarding claim 63, Cunningham teaches “the triggering mechanism extends from a moving segment to a reference segment and across a joint center located therebetween,” (Abstract; Fig 3A and 3B, triggering mechanism 12; Fig 4C, secondary mechanism 38) and “the secondary mechanism 38 may comprise an elastic material, a spring, a spring-like element, or wherein the mechanical coupling between the segments comprises a non-magnetic and/or electrically-insulating spring. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Arif as applied to claims 1-3 above and further in view of Rizun (CA 2545486 A1), hereinafter referred to as Rizun.
Regarding claim 4, Arif teaches the apparatus of claim 3, as described above.
Arif also teaches “the power source 304 provides power to the data processing and transmission processor 302,” ([0041]; Fig. 3, power source 304). This reads on the master segment comprises a power source.
Arif fails to teach comprises a power source for powering the at least one sensor of each segment of the string.
However, Rizun teaches “all sensor units 10 are connected directly to the Belt Clip 20 via combined RS-485/power cables 30. Each sensor unit 10 has an on-board microprocessor, and is powered and controlled by the Belt Clip 20. Data from the sensor units 10 is sent to the Belt Clip a power source for powering the at least one sensor of each segment of the string.
	Arif and Rizun are considered analogous to the claimed invention because they are in the same field of measuring body movement with sensors. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arif to incorporate the teachings of Rizun and provide the master segment powering a sensor on each segment of the string. Since there is already a wired connection between the master segment and the sensor segments, it would be obvious to also use that connection to power each of the segments (Rizun, Page 7, lines 30-33; Page 8, lines 1-3). Using the rationale outlined in KSR Int’l Co. V. Teleflex Inc., of applying a known technique to a known device, it would have been obvious to a person of ordinary skill in the art to recognize that applying the known technique of using wired connections between a central device and connected devices to provide power would have yielded the predictable results of powering the entire system of devices via one power source and resulted in an improved, simpler, and more efficient device. (See MPEP 2143). 
Regarding claim 5, Arif teaches the apparatus of claim 1, as discusses above.
Arif also teaches “the power source 304 provides power to the data processing and transmission processor 302,” ([0041]; Fig. 3, power source 304). This reads on the string comprises a master segment comprising a power source.
Arif fails to teach a power source for powering the at least one sensor of each segment of the string. 
However, Rizun teaches “all sensor units 10 are connected directly to the Belt Clip 20 via combined RS-485/power cables 30. Each sensor unit 10 has an on-board microprocessor, and is power source for powering the at least one sensor of each segment of the string.
Arif and Rizun are considered analogous to the claimed invention because they are in the same field of measuring body movement with sensors. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arif to incorporate the teachings of Rizun and provide the master segment powering a sensor on each segment of the string. Since there is already a wired connection between the master segment and the sensor segments, it would be obvious to also use that connection to power each of the segments (Rizun, Page 7, lines 30-33; Page 8, lines 1-3). 	
Claims 64-66 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham as applied to claims 1 and 58 above and further in view of Olsson (CN 103026322 A), hereinafter referred to as Olsson.
Regarding claim 64, Cunningham teaches the apparatus of claim 58 as discussed above. 
Cunningham fails to teach the mechanical coupling is arranged so that each segment is biased to be parallel to another segment along an axis transverse to the longitudinal axis of the string. 
However, Olsson teaches “user interface device can comprise at least one three-axis magnetic sensor having, for example, at least one spring upper end part and lower end part, connected to the manual actuator element of the upper end of the spring, connected to the base element of the lower end of the spring,” ([0004]) and “a spring mechanism can be used for controlling the actuator element movement. For example, in one embodiment, the central spiral spring 210 can be installed forming as shown so that its centre axis extends vertically. upper end that each segment is biased to be parallel to another segment along an axis transverse to the longitudinal axis of the string. 
Cunningham and Olsson are considered analogous to the claimed invention because they relate to the orientation and movement of sensors. Additionally, Cunningham suggests the construction of the apparatus including a spring such that “the secondary mechanism 38 may comprise an elastic material, a spring, a spring-like element, or another configuration or material,” (Cunningham, [0066]). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cunningham to incorporate the teachings of Olsson and provide the springs arranged so that each segment is biased to be parallel to another segment along an axis transverse to the longitudinal axis of the string by simply inputting the spring taught in Olsson into Cunningham as suggested.
Regarding claim 65, Cunningham teaches the apparatus of claim 58 as discussed above. 
Cunningham fails to teach the mechanical coupling is configured so as to permit rotational movement of one segment with respect to another segment about a first location and about a second location wherein the first location and the second location are offset from each other along an axis transverse to the longitudinal axis of the string.
However, Olsson teaches “user interface device can comprise at least one three-axis magnetic sensor having, for example, at least one spring upper end part and lower end part, the mechanical coupling is configured so as to permit rotational movement of one segment with respect to another segment about a first location and about a second location wherein the first location and the second location are offset from each other along an axis transverse to the longitudinal axis of the string.

    PNG
    media_image1.png
    585
    533
    media_image1.png
    Greyscale

configured so as to permit rotational movement of one segment with respect to another segment about a first location and about a second location wherein the first location and the second location are offset from each other along an axis transverse to the longitudinal axis of the string by simply inputting the spring taught in Olsson into Cunningham as suggested.
Regarding claim 66, Cunningham teaches the apparatus of claim 58 as discussed above.
Cunningham fails to teach the mechanical coupling is configured so as to permit one segment to pivot with respect to another segment about a first location and about a second location wherein the first location and the second location are offset from each other along an axis transverse to the longitudinal axis of the string
However, Olsson teaches “user interface device can comprise at least one three-axis magnetic sensor having, for example, at least one spring upper end part and lower end part, connected to the manual actuator element of the upper end of the spring, connected to the base element of the lower end of the spring,” ([0004]) and “the manual embodiment of the actuator element 202 along the X axis of tilting movement,” ([0163]). Figure 10 also shows how the motion of the spring connected to the sensor can allow for pivoting around two points, X and Y, offset from the vertical axis of the spring. This reads on the mechanical coupling is configured so as to permit one segment to pivot with respect to another segment about a first location and about a second location wherein the first location and the second location are offset from each other along an axis transverse to the longitudinal axis of the string.
Cunningham and Olsson are considered analogous to the claimed invention because they relate to the orientation and movement of sensors. Additionally, Cunningham suggests the construction of the apparatus including a spring such that “the secondary mechanism 38 may comprise an elastic material, a spring, a spring-like element, or another configuration or material,” (Cunningham, [0066]). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cunningham to incorporate the teachings of Olsson and provide the springs configured so as to permit one segment to pivot with respect to another segment about a first location and about a second location wherein the first location and the second location are offset from each other along an axis transverse to the longitudinal axis of the string by simply inputting the spring taught in Olsson into Cunningham as suggested.
Conclusion
Accordingly, claims 1-5 and 57-68 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seibt (DE 102004054244 A1) teaches a measuring system for analyzing human spinal column form using sensors.
Carbia (WO 2014035922 A2) teaches a posture training apparatus for monitoring the spine.
He (CN 204052791 U) teaches sensors mounted on a spring moving vertically.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA N FRANK whose telephone number is (571)272-6948. The examiner can normally be reached Monday-Thursday, 7:30am-5:00pm (ET), alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.N.F./            Examiner, Art Unit 3791 

/JASON M SIMS/            Supervisory Patent Examiner, Art Unit 3791